           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

                                    *
LITTLE G. STONE, III,
                                    *

                                    *
            Plaintiff,
                                    *

                                    *     1:19-MI-00167-ELR
      V.

                                    *

                                    *
OLIVIA C. FISHER,
                                    *

            Defendant.              *

                                    *

                                    *



                                    *
LITTLE G. STONE, III,
                                    *

                                    *
            Plaintiff,
                                    *

                                    *     1:19-MI-00168-ELR
      V.
                                    *

JUDGE MICHAEL T. GARRETT,           *

                                    *
State Court of Clayton County,
                                    *

                                    *
            Defendant.
                                    *


                                    *
LITTLE G. STONE, III,
                                    *

                                    *
             Plaintiff,
                                    *

      V.
                                    *     1:19-MI-00188-ELR
                                    *

JUDGE LENNARD,                      *
                                    *

                                    *
             Defendant.
                                    *
                                    *
                            *
LITTLE G. STONE, III,
                            *

                            *
            Plaintiff,
                            *

                            *   1:20-MI-00014-ELR
     V.

                            *

CHIEF JONES,                *

                            *

            Defendant.      *

                            *

                            *



                            *
LITTLE G. STONE, III,
                            *

            Plaintiff,      *

                            *

                            *   1:20-MI-00017-ELR
      V.
                            *

INTERNAL AFFAIRS,           *
                            *

            Defendant.      *

                            *

                            *



LITTLE G. STO^srE, III,     *

                            *

                            *
            Plaintiff,
                            *

      V.                        1:20-MI-00018-ELR

INTERNAL AFFAIRS COMMANDER, *
                            *

            Defendant.
                            *
                            *



                            *
LITTLE G. STONE, III,
                            *
                            *
            Plaintiff,
                            *
                            *   1:20-MI-00019-ELR
          V.

                            *

INTERNAL AFFAIRS,           *

                            *

                            *
               Defendant.
                            *

                            *



                            *
LITTLE G. STONE, III,
                            *

                            *
               Plaintiff,
                            *

                            *   1:20-MI-00020-ELR
          V.
                            *

                            *
LEE AARON,
                            *

                            *
               Defendant.
                            *

                            *



                            *
LITTLE G. STONE, III,
                            *

                            *
               Plaintiff,
                            *
                            *   1:20-MI-00022-ELR
          V.
                            *

SANDRA HEATH TAYLOR,        *

                            *

                            *
               Defendant.
                            *

                            *



                            *
LITTLE G. STONE, III,
                            *
                            *
               Plaintiff,
                            *

          V.
                            *   1:20-MI-00023-ELR
                            *

INTERNAL AFFAIRS,           *
                            *
et al.,
                             *

                             *
               Defendants.
                             *



LITTLE G. STONE, III,        *

                             *

               Plaintiff,    *

                             *

                             *   1:20-MI-00025-ELR
          V.

                             *

SGT. CEDENO,                 *

                             *
et al.,
                             *

               Defendants.   *

                             *



                             *
LITTLE G. STONE, III,
                             *

                             *
               Plaintiff,
                             *

          V.
                             *   1:20-MI-00026-ELR
                             *

INTERNAL AFFAIRS,            *

                             *
et al.,
                             *

               Defendants.   *
                             *


                             *
LITTLE G. STONE, III,
                             *

                             *
               Plaintiff,
                             *

          V.
                             *   1:20-MI-00027-ELR
                             *

MARK L. DEGENNARO,           *

                             *
et al.,
                             *

               Defendants.   *
                             *
LITTLE G. STONE, III, *
                                           *

            Plaintiff, *
                                           *

      v. * 1:20-MI-00028-ELR
                                           *

CAPTAIN ADMANA CffiUSTOPHER, *
Internal Affairs Commander, *
                                           *

            Defendant. *




                                     ORDER



      Plaintiff Little G. Stone III, proceeding pro se, seeks leave to file these civil

actions in forma pauperis without prepayment of fees and costs or security therefor


pursuant to 28 U.S.C. § 1915(a)(l). Pursuant to an October 24, 2019 Order in Stone

v. Dixon, Civil Action No. L19-CV-04695-ELR (N.D. Ga. Oct. 24, 2019), Plaintiff

Little G. Stone III is prohibited from filing any motion, pleading, or paper in any

matter before the District Court for the Northern District of Georgia unless he is

represented by counsel or first obtains leave of the court. Accordingly, these


Applications for Leave to Proceed in forma pauperis are before the Court on a


frivolity determination pursuant to 28 U.S.C. § 1915(e)(2)(B). Upon review, the

Court finds Plaintiffs Complaints frivolous and, therefore. Plaintiffs Applications

for Leave to Proceed in forma pauperis must be declined.
      I. Legal Standard

      A complaint is frivolous when it is "based on an indisputably meritless legal

theory, [the complaint] relies on factual allegations that are clearly baseless, which

includes allegations that are fanciful, fantastic, and delusional, or the facts alleged

rise to the level of the irrational or the wholly incredible." Gary v. U.S. Gov't, 540


F. App'x 916, 917 (llth Cir. 2013).

      A complaint fails to state a claim when it lacks "enough factual matter (taken

as true)" to "give the defendant fair notice of what the ... claim is and the grounds


upon which it rests." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

A plaintiff is required to provide "more than labels and conclusions, and a formulate

recitation of the elements of a cause of action will not do." Id. In other words, a


plaintiff must offer "more than an unadomed, the-defendant-unlawfully-harmed-me


accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


      As is relevant here, complaints pleaded pro se are "held to a less stringent


standard than pleadings drafted by attorneys and are liberally construed." Bingham

v. Thomas, 654 F.3d 1171, 1175 (llth Cir. 2011) (citation and internal quotation

marks omitted). The Court "must look beyond the labels of filings by pro se plaintiffs

to interpret them under whatever statute would provide relief." Wilkerson v.


Georgia, 618 F. App'x 610, 611(11th Cir. 2015) (alterations omitted). However, the

Court cannot rewrite a deficient pleading, and pro se plaintiffs are required to
comply with the threshold requirements of the Federal Rules of Civil Procedure.

Lizana-Jackson v. U.S. Dep't of the Treasury, No. L13-CV-3815-AT, 2013 WL


7118115, at *2 (N.D. Ga. Nov. 25,2013).

        II. Discussion


        In the various Complaints, Plaintiff names the following parties as

Defendants: Olivia C. Fisher; Judge Michael T. Garrett of the State Court ofClayton

County; Judge Lennard; Chief Jones; Internal Affairs; Internal Affairs Commander;

Sergeant Cedeno; Officer Gamer; Olivia G. Fisher; Union City Police Department;

Mark L. DeGennaro; Willis McKeori LLP; and Captain Adriana Christopher.

        After review, the Court finds Plaintiffs Complaints frivolous. Plaintiffs

Complaints contain no more than conclusory statements and immaterial facts that


are not clearly connected to a particular cause of action. Furthermore, Plaintiffs


Complaints do not provide Defendants with fair notice of what the claim is and the

grounds upon which it rests. Such shotgun pleadings are insufficient. Therefore,


Plaintiffs Applications for Leave to Proceed in in forma pauperis must be declined.



        Furthermore, due to' Plaintiffs vexatious and litigious nature1, the Court finds

it necessary to impose a frivolity bond. The Court's imposition of a filing bond is an




' See e^, Stone v. Hewitt et al.. No. 1 : 19-cv-03695-ELR (N.D. Ga. Filed Aug. 16, 2019) (dismissed as frivolous);
Stone v. Hishtower, No. l:19-cv-04493-ELR (N.D. Ga. Filed Sep. 30, 2019) (dismissed as frivolous); Stone_v_
McKenzie et al.. No. 3:19-cv-00113-TCB fN.D. Ga. Filed Oct. 17. 2019) (dismissed as frivolous); Stone v. Fuller,
No. l:19-cv-04703-ELR (N.D. Ga. Filed Oct. 21, 2019) (dismissed as frivolous); Stone v. Ross, No. l:19-cv-04704-
ELR (N.D. Ga. Filed Oct. 21,2019) (dismissed as frivolous).
appropriate mechanism for reining in an IFP litigant who overburdens the Court with

an unending stream of frivolous litigation. See, e.g., Holden v. Simpson Paper Co.,


48 F. App'x 917, *3-5 (5th Cir. 2002) (courts may sanction litigants for repeatedly

filing frivolous suits and demand that the payment be posted prior to instituting a

new lawsuit); Gelbert v. Lvnaugh, 894 F.2d 746, 748 (5th Cir. 1990) (imposition of

a $10 "sanction" prior to filing a second suit was permissible even if the plaintiff is

too poor to pay it; "[l]ike every other pastime, recreational litigation has its price");

but see Cotner v. Hopkins, 795 F.2d 900, 903 (10th Cir. 1986) (a court may not

impose sanctions that the litigant cannot pay and would result in a total preclusion

from filing further suits). The rationale is clear: The public should not be forced to

absorb the cost of an- individual's unchecked clogging of the judicial system with

vexatious and frivolous pleadings.



       III. Conclusion


       For the foregoing reasons, the Court DECLDflES Plaintiffs Applications for

Leave to Proceed in forma pauperis and DIRECTS the Clerk to close the following

Complaints: 1:19-MI-00167-ELR; 1:19-MI-00168-ELR; 1:19-MI-00188-ELR;

1:20-MI-00014; 1:20-MI-00017-ELR; 1:20-MI-00018-ELR; 1:20-MI-00019-ELR;

1:20-MI-00020-ELR; 1:20-MI-00022-ELR; 1:20-MI-00023-ELR; 1:20-MI-00025-

ELR; 1:20-MI-00026-ELR; 1:20-MI-00027-ELR; 1:20-MI-00028.
      It is further ORDERED that Plaintiff is barred from filing any additional

lawsuits for a period of twelve months until he first posts a $250 frivolity bond, from

which the Court will subtract $250 for the next frivolous lawsuit that he files.

Patterson v. Lock, No. CV409-159, 2009 WL 4506600, at *1& n.5 (S.D. Ga. Dec.

3, 2009), adopted at * 1 (citation omitted). If this procedure does not prevent plaintiff

from filing frivolous lawsuits, alternative remedies may be implemented.

                                 2^]
      SO ORDERED, this ^ day ofFebmary 2020.



                                                   ^^AiLU /. "/(^^
                                               Eleanor L. Ross
                                               United States District Judge
                                               Northern District of Georgia
